Pettit, J.
On the back of the transcript, the names of' the parties are properly endorsed by the clerk of this court, but in the assignment of errors the names are reversed, thus making the Allisons appellants, when they did not appeal, and have no complaint to make in this court. The assignment of error is the complaint in this court, and the names of the parties should be placed accordingly. The party complaining should place his name before or above the name of the party complained of.
The submission is set aside, át the costs of appellants.,